'Order entered May 22,1968, insofar as it denied without a hearing petitioner’s application for a writ of error corwm, nobis seeking a resentence, unanimously reversed on the law and the facts, and the application is granted, and a resentence is directed. Order entered April 14, 1-969, unanimously affirmed. We feel that in view of the unusually grave matters raised fieri in, principally the intimation that a plot was afoot to bribe the sentencing Judge, and the contention that the sentencing Judge himself was influenced by the People’s ex parte revelation of the alleged plot to him, without the knowledge of the defendant’s attorney, the matter should be set down fox resentencing. Essentially, -the alleged plot involved a conspiracy, to which the- defendant was allegedly a party, to corrupt the court itself. For a Judge, confronted with such an egregious allegation, to sentence fairly and even-han dedly the defendant involved, would require superhuman objectivity. It is better not only that the right thing be done, but that it be manifestly done in the right way. Accordingly, the petition is granted to the extent only that the matter be remanded to Supreme Court, Hew York County, Part XXX, for resentencing and otherwise affirmed. Concur — Stevens, P. J., Eager, McGivern, McHally and Tilzer, JJ.